Citation Nr: 0117868	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  01-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (38 U.S.C.A. § Chapter 30) for a 1 unit physical 
education course for the period from January 19, 2000 to May 
26, 2000.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a 38 U.S.C.A. § Chapter 30 adjudicative 
determination rendered in April 2000 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant lives in California, and her VA 
claims file, if any, would be under the jurisdiction of the 
Oakland RO.


FINDINGS OF FACT

1.  The appellant was in receipt of VA educational benefits 
under 38 U.S.C.A. § Chapter 30 for her enrollment in an 
undergraduate college degree program, leading to the 
educational objective of an Associate of Arts degree in 
sociology.

2.  The 1 unit physical education course for which the 
veteran was enrolled from January 19, 2000 to May 26, 2000, 
was not required for her program of education.


CONCLUSION OF LAW

The criteria for education benefits under the Montgomery GI 
Bill (38 U.S.C.A. § Chapter 30) for a 1 unit physical 
education course for the period from January 19, 2000 to May 
26, 2000, have not been met.  38 U.S.C.A. §§ 3002(3), 3014, 
3452(b)
(West 1991 & Supp. 2000); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7120, 21.7122(b)
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A basic educational assistance allowance pursuant to Chapter 
30, Title 38, United States Code, shall be paid to each 
eligible individual who is satisfactorily pursuing an 
approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. 
§ 21.7070.  As relevant to this appeal, a program of 
education is any combination of subjects or unit courses 
pursued at an educational institution which is generally 
accepted as necessary to meet the requirements for a 
predetermined educational objective.  38 U.S.C.A. §§ 3002(3), 
3452(b); 38 C.F.R. 21.7020(23).  An educational objective is 
one which leads to the awarding of a diploma, degree or 
certificate which reflects educational attainment. 38 C.F.R. 
§ 21.7020(13).

Generally, VA will approve, and will authorize payment of an 
educational assistance allowance for, the individual's 
enrollment in any course or subject which forms a part of an 
approved program of education.  38 C.F.R. § 21.7120(a).  
However, VA will not pay educational assistance for 
enrollment in any course which is not a part of a veteran's 
program of education, with certain exceptions not relevant to 
the present appeal.  38 C.F.R. § 21.7122(b).  Such courses 
specifically include any course which is avocational or 
recreational in character, unless the veteran establishes 
that the course will be of bona fide use in the pursuit of 
her present or contemplated business or occupation.  38 
C.F.R. § 21.7120(b).  

In this case, the appellant was awarded 38 U.S.C.A. Chapter 
30 educational assistance benefits for her enrollment in an 
approved program of education leading to an Associate of 
Arts/Associate of Science degree in sociology.  In December 
1999, it was certified that she was going to take 7 credit 
hours in residence from January 19, 2000, to May 26, 2000.  
On January 19, 2000, it was certified that she had dropped 4 
of those credit hours during the drop period.  

On VA Form 22-1999b, Notice of Change in Student Status, 
signed on January 28, 2000, it was noted that the veteran had 
added 1 credit hour of physical education.  It was also noted 
that the certifying officer had explained to the veteran that 
she had already fulfilled her physical education 
requirements, by virtue of her time in service and by taking 
a previous physical education course at the college.  The 
veteran, however, insisted that she be certified for the 
physical education course.  Thereafter, the certifying 
officer contacted an education specialist who advised her to 
annotate the form as noted above and to leave the final 
decision to the specialists at the Muskogee RO.  Finally, it 
was noted that the veteran had unspecified mitigating 
circumstances for making the change.

On VA Form 22-8979, signed on January 31, 2000, the veteran 
verified that she was still attending 6 units of instruction, 
including tennis.  She reported that such hours had changed 
on January 28, 2000.  

The veteran now contends that she should not have to pay for 
the cost of the 1 hour physical education course, because her 
education plan had required 1.5 hours of physical education.  
She suggests that she was given misinformation regarding the 
necessity to take the class and that there were mitigating 
circumstances which should have permitted her to receive 
payment for that class.  

The evidence shows that from February 1997 to November 1999, 
the veteran had completed several education plans with her 
counselor.  In each case, it was noted that she needed 1 or 
1.5 units of physical education courses.  However, even if 
the need for physical education classes was noted on her 
education plans, such evidence is not dispositive of the 
issue.  On her education plan, she was informed that approval 
or disapproval of enrollment in her program of classes was 
the responsibility of VA and not the college.  Moreover, at 
or about the time she enrolled in her physical education 
class in January 2000, she was told explicitly that she had 
already met the physical education requirements for her 
degree.  Such a statement should have resolved any doubt as 
to the need for another physical education class.  Finally, 
there is no evidence that such course, which was clearly 
avocational or recreational in nature, would be of bona fide 
use in the pursuit of her then present or contemplated 
business or occupation.  

As noted above, the veteran claimed to have mitigating 
circumstances which necessitated that she add the physical 
education class.  For the purposes of VA education benefits 
under the Montgomery GI Bill, mitigating circumstances are 
those which are beyond the veteran's control which prevent 
her from continuously pursuing a program of education.  
38 C.F.R. § 21.7120(b)(19).  However, the circumstances in 
this case do not concern the veteran's inability to 
continuously pursue a program of education.  She states that 
she relied on her VA education benefits to help her pay for 
school, tutoring, and childcare; however, that does not 
explain why she needed to take a physical education class, in 
particular, as opposed to another course in her program of 
education.  This is particularly true in light of the fact 
that she knew that she had completed her physical education 
requirements.  

In light of the foregoing, the veteran could have had no 
reasonable expectation that the fee for her physical 
education class would be paid by VA.  Quite simply, the 
preponderance of the evidence is against her claim; and, 
therefore, her appeal is denied.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of her 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the Statement of the Case, she was 
notified of the evidence necessary to substantiate the claim.  
The RO made reasonable efforts to obtain records relevant to 
the claim and has associated with the claims folder.  Such 
evidence includes copies of her educational plans, completed 
from February 1997 to November 1999; her verifications of her 
college enrollment; and notices of changes made in the number 
of units she was taking.  Indeed, the veteran has not 
identified any outstanding evidence which could be used to 
support her appeal.  Finally, the Board notes that the 
veteran has been informed of her right to have a hearing in 
association with her appeal; however, to date, she has 
declined to exercise that right.  Accordingly, the Board is 
of the opinion that the VA has met its duty to assist the 
veteran in the development of this appeal and that there is 
no need for further development at this time.


ORDER

Entitlement to education benefits under the Montgomery GI 
Bill (38 U.S.C.A. § Chapter 30) for a 1 unit physical 
education course for the period from January 19, 2000 to May 
26, 2000, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

